Sedgwick, C. J.
The ground asserted for reargument is, that the court mistook a fact. That fact was that a certain order to which the court referred in its opinion was dated in 1887, instead of 1888, as the court assumed. The court was not mistaken, for the existence of the fact was to be determined solely by the contents of the record then before it. By that the affidavit of Mr. Thain declared that the order was made in 1888, and the court could not assume otherwise. If, however, the order was of the date in 1887, the result would not have been different. Other considerations would have required the order made by the general term. Motion denied, with $10 costs. All concur.